 



Employment Agreement

 

Recall Studios, Inc. – John Textor

 

This Employment Agreement (this “Agreement”) is made and entered into as of
August 8, 2018, by and between Recall Studios, Inc., a Florida corporation (the
“Company”) and John Vasquez (the “Executive”). The parties acknowledge and agree
that this Agreement is entered into in connection with the Closing Share
Exchange Agreement and Joinder entered into as of the date hereof by and between
the Company, EVOLUTION AI CORPORATION, a Florida corporation (“EAI”) and the
shareholders of EAI. The Company and Executive may collectively be referred to
as the “Parties” and each individually as a “Party.”

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and the Executive desires to serve in such capacity on behalf of the
Company.

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

  1. Employment.

 

  (a) Term. The term of this Agreement (the “Term”) shall begin as of the date
first set forth above (the “Commencement Date”) and shall end at the time of the
termination of the Executive’s employment in accordance with Section 3.        
(b) Duties. The Executive shall serve as the Chief Executive Officer of the
Company and shall report directly to the Board of Directors of the Company (the
“Board”). The Executive shall have such duties and responsibilities as are
consistent with Executive’s position as Chief Executive Officer of the Company.
In addition, the Executive shall perform all other duties and accept all other
responsibilities incident to such position as may be reasonably assigned to
Executive by the Board.         (c) Best Efforts. During the period of
Executive’s employment, the Executive shall devote Executive’s best efforts and
full-time and attention to promote the business and affairs of the Company and
its affiliated companies, and shall be engaged in other business activities only
to the extent that such activities are not competitive with the Company and do
not interfere or conflict with Executive’s obligations to the Company hereunder,
including, without limitation, the obligations pursuant to Section 6.
Notwithstanding the foregoing, the Executive may (A) serve on corporate, civic,
educational, philanthropic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities hereunder.
The foregoing shall also not be construed as preventing the Executive from
investing Executive’s assets in such form or manner as will not require any
significant services on Executive’s part in the operation of the affairs of the
businesses or entities in which such investments are made; provided, however,
that the Executive shall not invest in any business competitive with the
Company, except that the Executive shall be permitted to own not more than 5% of
the stock of those companies whose securities are listed on a national
securities exchange or quoted on the OTC Markets.

 



 

 



 

  2. Compensation and Other Benefits.

 

  (a) Base Salary. As compensation for the services to be rendered hereunder,
the Company shall pay to the Executive an annual base salary of $500,000 (the
“Base Salary”). The Base Salary may be subject to annual increases (but not
decreases), as determined in the sole discretion of the Compensation Committee
(the “Compensation Committee”) of the Board if the Company has established a
Compensation Committee, otherwise by the Board. The Base Salary shall be paid in
accordance with the Company’s payroll policies.         (b) Bonus. The Executive
shall be eligible for an annual target bonus payment equal, as a percentage of
the Base Salary, to that received by all other C-Suite executives, subject to a
minimum bonus of $100,000 per year. Subject to the minimum bonus set forth
herein, the Bonus shall be determined based on the achievement of certain
performance objectives of the Company as established by the Compensation
Committee and communicated to the Executive in writing as soon as practicable
after commencement of the year in respect of which the Bonus is paid. The Bonus
may be greater or less than the target or minimum Bonus, based on the level of
achievement of the applicable performance objectives.         (c) Equity Awards.
The Executive shall be eligible to receive stock options and other equity-based
compensation awards under the Company’s incentive compensation plans and
otherwise.         (d) Expenses. The Company shall reimburse the Executive for
all necessary and reasonable travel, entertainment and other business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with such reasonable procedures as the Company may adopt generally
from time to time.         (e) Vacation. The Executive shall be entitled to
vacation, holiday and sick leave at levels no less than commensurate with those
provided to any other executive vice president, or comparable senior officer of
the Company, in accordance with the Company’s vacation, holiday and other
pay-for-time-not-worked policies.         (f) Retirement and Welfare Benefits.
The Executive shall be entitled to participate in the Company’s health, life
insurance, long and short-term disability, dental, retirement, and medical
programs, if any, pursuant to their respective terms and conditions, on a basis
no less than commensurate with those provided to any other executive vice
president of the Company. Nothing in this Agreement shall preclude the Company
or any affiliate of the Company from terminating or amending any employee
benefit plan or program from time to time after the Commencement Date, provided
that any such amendment or termination shall be effective as to the Executive
only if it is equally applicable to every other senior executive officer of the
Company.

 



 

 



 

  (g) Perquisites. The Executive shall be provided with such other executive
perquisites as may be provided to other executive vice presidents of the Company
(including but not limited to health insurance and the use of a Company-provided
automobile of a type similar to that being provided to other executive vice
presidents of the Company and all operating and insurance costs related
thereto).         (h) Except as specifically provided to the contrary in this
Agreement, Executive’s compensation and benefits, including those paid or
provided under this Section 2, shall be fair and reasonable, giving due regard
to compensation and benefits paid to other executives similarly situated, having
similar duties and responsibilities, and similar skills, credentials, and
qualifications.

 

  3. Termination.

 

  (a) Termination by the Company. The Company may terminate the Executive’s
employment hereunder at any time for Cause or without Cause (as defined below).
        (b) Termination by Executive. The Executive may resign from Executive’s
employment hereunder at any time, either with Good Reason (as defined below) or
without Good Reason.         (c) Termination by Death or Disability. In the
event of the Executive’s death or total disability (as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended) during the Term, the
Executive’s employment shall terminate on the date of death or total disability.
        (d) Payments and Events Upon Termination.

 

  (1) Upon any termination of Executive’s employment by the Company, whether by
the Company with cause or without Cause, or by Executive without or without Good
Reason, or pursuant to Section 3(c):

 

  (i) the Company shall pay to Executive the Base Salary and benefits (then
owed, or accrued and owed in the future, but in all events and without
increasing the Executive’s rights under any other provision hereof, excluding
any Bonus payments not yet paid) through the date of termination;         (ii)
the Company shall pay to Executive accrued but unpaid Bonus and benefits (then
owed or accrued) through the date of termination; and         (iii) the Company
shall pay to executive any unreimbursed expenses incurred by the Executive
pursuant to Section 2(d).

 

  (2) Upon any termination of Executive’s employment by the Company without
Cause, or by the Executive with Good Reason, in addition to the payments and
actions set forth in Section 3(d)(1):

 



 

 



 

  (i) the Company shall pay to Executive an amount equal to the Base Salary
(other than Bonus) as determined as of the date of termination; and         (ii)
any unvested incentive awards (whether based in equity or cash, and specifically
including, but not limited to, stock options and restricted stock) then held by
the Executive shall immediately be vested in full.

 

  (3) Upon any termination of Executive’s employment by the Company with Cause,
or by the Executive without Good Reason, in addition to the payments and actions
set forth in Section 3(d)(1), any unvested incentive awards (whether based in
equity or cash, and specifically including, but not limited to, stock options
and restricted stock) then held by the Executive shall immediately be forfeited.
        (4) Each of the payments and items in Section 3(d)(1) and Section
3(d)(2)(i) shall be paid within 10 days following the date of termination.

 

  (e) “Cause” Defined.

 

  (1) As used in this Agreement, termination for “Cause” shall mean a
termination based upon:

 

  (i) a material violation by Executive of any material written rule or policy
of the Company (A) for which violation any employee may be terminated pursuant
to the written policies of the Company reasonably applicable to an executive
employee, and (B) which the Executive fails to correct within 10 days after the
Executive receives written notice from the Board of such violation;         (ii)
misconduct by the Executive to the material and demonstrable detriment of the
Company; or         (iii) the Executive’s conviction (by a court of competent
jurisdiction, not subject to further appeal) of, or pleading guilty to, a
felony.

 

  (2) “Cause” shall not exist unless and until the Company has delivered to the
Executive, along with the notice of Termination for Cause, a copy of a
resolution duly adopted by the Board (excluding the Executive if the Executive
is a Board member) at a meeting of the Board called and held for such purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i), (ii) or (iv) above
has occurred and specifying the particulars thereof in detail.

 



 

 



 

  (f) “Good Reason” Defined.

 

  (1) For the purposes of this Agreement, “Good Reason” means the occurrence,
without the Executive’s express written consent, of any of the following:

 

  (i) a significant diminution by the Company of the Executive’s role with the
Company or a significant detrimental change in the nature and/or scope of the
Executive’s status with the Company (including a diminution in title);        
(ii) a reduction in Base Salary or target or maximum Bonus, other than as part
of an across the board reduction in salaries of management personnel (including
all vice presidents and positions above) of less than 20%;         (iii) at any
time following a Change of Control (as defined below), a material diminution by
the Company of compensation and benefits (taken as a whole) provided to the
Executive immediately prior to a Change of Control;         (iv) the relocation
of the Executive’s principal executive office to a location more than 50 miles
further from the Executive’s principal residence than the Executive’s principal
executive office immediately prior to such relocation, or any requirement that
the Executive be based anywhere other than the Executive’s principal executive
office; or         (v) any other material breach by the Company of any of the
terms and conditions of this Agreement.

 



  (2) A “Change of Control” shall be deemed to have occurred if, after the
Commencement Date, (i) the beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
securities representing more than 50% of the combined voting power of the
Company is acquired by any “person” as defined in sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any subsidiary of the Company, or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company), (ii) the merger or consolidation of the Company with or into
another corporation where the shareholders of the Company, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation, or
(iii) the sale or other disposition of all or substantially all of the Company’s
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition.

 



 

 



 

  4. Payments.

 

  (a) Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment or benefit provided to the Executive under this
Agreement or otherwise, whether or not in connection with a Change of Control (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), such
that the Payment would be subject to an excise tax under section 4999 of the
Code (the “Excise Tax”), the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount of the Gross-Up Payment
retained by the Executive after the payment of any Excise Tax and any federal,
state and local income and employment tax on the Gross-Up Payment, shall be
equal to the Excise Tax due on the Payment and any interest and penalties in
respect of such Excise Tax. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive’s residence (or, if greater, the state and
locality in which Executive is required to file a nonresident income tax return
with respect to the Payment) in the calendar year in which the Gross-Up Payment
is to be made, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.         (b) All
determinations made pursuant to the foregoing paragraph shall be made by the
Company which shall provide its determination and any supporting calculations
(the “Determination”) to the Executive within thirty days of the date of the
Executive’s termination or any other date selected by the Executive or the
Company. Within ten calendar days of the delivery of the Determination to the
Executive, the Executive shall have the right to dispute the Determination (the
“Dispute”). The existence of any Dispute shall not in any way affect the
Executive’s right to receive the Gross-Up Payments in accordance with the
Determination. If there is no dispute, the Determination by the Company shall be
final, binding and conclusive upon the Executive, subject to the application of
Section 4(c). Within ten days after the Company’s determination, the Company
shall pay to the Executive the Gross-Up Payment, if any. If the Company
determines that no Excise Tax is payable by the Executive, it will, at the same
time as it makes such Determination, furnish Executive with an opinion that the
Executive has substantial authority not to report any Excise Tax on Executive’s
federal, state, local income or other tax return. The Company agrees to
indemnify and hold harmless the Executive of and from any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this Section 4(b), except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of the Company.

 



 

 



 

  (c) As a result of the uncertainty in the application of sections 4999 and
280G of the Code, it is possible that the Gross-Up Payments either will have
been made which should not have been made, or will not have been made which
should have been made, by the Company (an “Excess Gross-Up Payment” or a
“Gross-Up Underpayment,” respectively). If it is established pursuant to (A) a
final determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (B) an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that an Excess Gross-Up Payment has been made, such Excess Gross-Up Payment
shall be deemed for all purposes to be a loan to the Executive made on the date
the Executive received the Excess Gross-Up Payment and the Executive shall repay
the Excess Gross-Up Payment to the Company either (i) on demand, if the
Executive is in possession of the Excess Gross-Up Payment or (ii) upon the
refund of such Excess Gross-Up Payment to the Executive from the IRS, if the IRS
is in possession of such Excess Gross-Up Payment, together with interest on the
Excess Gross-Up Payment at (X) 120% of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually for any period during
which the Executive held such Excess Gross-Up Payment and (Y) the interest rate
paid to the Executive by the IRS in respect of any period during which the IRS
held such Excess Gross-Up Payment. If a Gross-Up Underpayment occurs as
determined under one or more of the following circumstances: (I) such
determination is made by the Company (which shall include the position taken by
the Company, together with its consolidated group, on its federal income tax
return) or is made by the IRS, (II) such determination is made by a court, or
(III) such determination is made upon the resolution to the Executive’s
satisfaction of the Dispute, then the Company shall pay an amount equal to the
Gross-Up Underpayment to the Executive within ten calendar days of such
determination or resolution, together with interest on such amount at 120% of
the applicable federal rate compounded semi-annually from the date such amount
should have been paid to the Executive pursuant to the terms of this Agreement
or otherwise, but for the operation of this Section 4(c), until the date of
payment.

 

  5. Post-Termination Assistance. Upon the Executive’s termination of employment
with the Company, the Executive agrees to fully cooperate in all matters
relating to the winding up or completion of pending work on behalf of the
Company and the orderly transfer of work to other employees of the Company
following any termination of the Executives’ employment. The Executive further
agrees that Executive will provide, upon reasonable notice, such information and
assistance to the Company as may reasonably be requested by the Company in
connection with any audit, governmental investigation, litigation, or other
dispute in which the Company is or may become a party and as to which the
Executive has knowledge; provided, however, that (i) the Company agrees to
reimburse the Executive for any related out-of-pocket expenses, including travel
expenses and also including attorneys’ fees, if and to the extent the retention
of such counsel (A) is within the scope of the Company’s indemnification or
defense obligations to the Executive or (B) is reasonably necessary and
appropriate under the circumstances, and (ii) any such assistance may not
unreasonably interfere with Executive’s then-current employment.

 



 

 



 

  6. Restrictive Covenants.

 

  (a) In consideration of the obligations of the Company hereunder, the
Executive agrees that Executive shall not, during the Term and the Restricted
Period (as defined below):

 

  (1) During the Term and the Restricted Period (as defined below) directly or
indirectly become an employee, director, consultant or advisor of, or otherwise
affiliated with, any entity which provides, in whole or in part, the same or
similar services and/or products offered by the Company as of the cessation of
Executive’s employment with the Company (each, a “Competing Business”) (unless
the Competing Business constitutes less than 50% of the total revenues by such
entity in the United States during the fiscal year of the Company immediately
preceding the year of such termination), or (B) directly or indirectly solicit
or hire or encourage the solicitation or hiring of any person who was an
employee of the Company at any time on or after the date of such termination
(unless more than six months shall have elapsed between the last day of such
person’s employment by the Company and the first date of such solicitation or
hiring);         (2) during or after the Term, make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any other action which disparages the Company or
its officers, directors, businesses or reputations; or         (3) during or
after the Term, without the written consent of the Board, disclose to any person
other than as required by law or court order, any confidential information
obtained by the Executive while in the employ of the Company, provided, however,
that confidential information shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by the
Executive) or any specific information or type of information generally not
considered confidential by persons engaged in the same business as the Company,
or information disclosed by the Company by any member of the Board or by any
other officer thereof to a third party without restrictions on the disclosure of
such information.

 

  (b) In the event of a termination of Executive’s employment by the Company
pursuant to Section 3(a) with Cause or a termination of this Agreement by
Executive pursuant to Section 3(b) without Good Reason, the “Restricted Period”
shall be a period of 18 months following the date of termination.

 

  (c) In the event of a termination of Executive’s employment by the Company
pursuant to Section 3(a) without Cause or a termination of Executive’s
employment by Executive pursuant to Section 3(b) with Good Reason or a
termination of Executive’s employment pursuant to Section 3(c) in the event of
the total disability of the Executive, the “Restricted Period” shall be a period
of 12 months following the date of termination.

 



 

 



 

  (d) For the purpose of Section 5 and this Section 6 only, the term “Company”
shall mean the Company and its subsidiaries. Notwithstanding the above, nothing
in this Agreement shall preclude the Executive from making truthful statements
or disclosures that are required by applicable law, regulation or legal process.
        (e) It is the intent and understanding of each Party hereto that if, in
any action before any arbitration panel, court or agency legally empowered to
enforce this Agreement, any term, restriction, covenant or promise in this
Section 6 is found to be unreasonable and for that or any other reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such arbitration
panel, court or agency, and this Agreement may be modified by such arbitration
panel, court or agency to effect the forgoing.         (f) The Parties
acknowledge and agree that Executive currently holds certain interests in the
assets and intellectual property related to the facebank.com website and its
operations. The ownership and operation of such assets and intellectual property
is specifically permitted hereunder and shall not be deemed any breach or
violation of any of the terms and conditions in this Agreement.

 

  7. Enforcement. The Executive hereby expressly acknowledges that the
restrictions contained in Section 6 are reasonable and necessary to protect the
Company’s legitimate interests, that the Company would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
such restrictions will result in irreparable harm to the Company. The Executive
agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of the restrictions contained in Section 6, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. The Executive irrevocably and unconditionally (i) agrees that
any legal proceeding arising out of this paragraph may be brought in the United
States District Court for the [Southern District of New York], or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in New York County, New York], (ii) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (iii)
waives any objection to the laying of venue of any such proceeding in any such
court. The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers in connection with
any such proceeding.         8. Survival. The provisions of Section 4, Section
5, Section 6, Section 7, this Section 8, Section 10, Section 15, Section 16,
Section 17 and Section 18 of this Agreement shall survive the termination or
expiration of this Agreement.

 



 

 



 

  9. No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others; provided, however, the Company shall have
the right to offset the amount of any funds loaned or advanced to the Executive
and not repaid against any severance obligations the Company may have to the
Executive hereunder.         10. Return of Documents. Upon termination of
Executive’s employment, the Executive agrees to return all documents belonging
to the Company in Executive’s possession including, but not limited to,
contracts, agreements, licenses, business plans, equipment, software, software
programs, products, work-in-progress, source code, object code, computer disks,
books, notes and all copies thereof, whether in written, electronic or other
form; provided that the Executive may retain copies of Executive’s rolodex. In
addition, the Executive shall certify to the Company in writing as of the
effective date of termination that none of the assets or business records
belonging to the Company are in Executive’s possession, remain under Executive’s
control, or have been transferred to any third person.         11. Effect of
Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
hereof. No waiver shall be valid unless in writing.         12. Assignment. This
Agreement may not be assigned by either party without the express prior written
consent of the other party hereto, except that the Company (i) may assign this
Agreement to any subsidiary or affiliate of the Company, provided that no such
assignment shall relieve the Company of its obligations hereunder without the
written consent of the Executive, and (ii) will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.         13. Entire Agreement; Effectiveness of Agreement.
This Agreement sets forth the entire agreement of the parties hereto and shall
supersede any and all prior agreements and understandings concerning the
Executive’s employment by the Company. This Agreement may be changed only by a
written document signed by the Executive and the Company. Notwithstanding the
foregoing, this Agreement shall not supercede or replace any agreement entered
into between the Company and the Executive with respect to any plan or benefit
described in Section 2(e) or Section 2(f).

 



 

 

 

  14. Severability. If any one or more of the provisions, or portions of any
provision, of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions or parts hereof shall not in any way be affected or impaired thereby.
        15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE
STATE OF FLORIDA WITHOUT REGARD TO RULES GOVERNING CONFLICTS OF LAW AND THE
PARTIES HERETO SPECIFICALLY CONSENT TO THE JURISDICTION AND VENUE OF THE FEDERAL
AND STATE COURTS LOCATED IN [NEW YORK COUNTY, NY] OVER ANY ACTION ARISING OUT OF
OR RELATED TO THIS AGREEMENT.

 

  16. Arbitration. Other than as set forth in Section 7 , any controversy, claim
or dispute arising out of or relating to this Agreement or the Executive’s
employment by the Company, including, but not limited to, common law and
statutory claims for discrimination, wrongful discharge, and unpaid wages, shall
be resolved by arbitration in [New York, NY] pursuant to then prevailing
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. It is the intent of the Company that, following a
Change of Control, the Executive shall not be required to incur any expenses
associated with the enforcement of Executive’s rights under this Agreement by
arbitration, litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, the Company shall pay the Executive on
demand the amount necessary to reimburse the Executive in full for all expenses
(including all attorneys’ fees and legal expenses) incurred by the Executive in
enforcing any of the obligations of the Company under this Agreement, or in
defending any action by the Company against the Executive in respect of such
obligations or the obligations of the Executive under this Agreement, if such
action is commenced on or following a Change of Control. The Company shall pay
such expenses to the Executive upon demand in connection with any action
described in the preceding sentence which is commenced prior to a Change of
Control if the Executive substantially prevails on at least one material issue
in dispute.         17. Indemnification. During the Term, the Executive shall be
entitled to indemnification and insurance coverage for directors and officers
liability, fiduciary liability and other liabilities arising out of the
Executive’s position with the Company in any capacity, in an amount not less
than the highest amount available to any other senior level executive or member
of the Board and to the full extent provided by or allowable under the Company’s
certificate of incorporation or by-laws, and such coverage and protections, with
respect to the various liabilities as to which the Executive has been
customarily indemnified prior to termination of employment, shall continue for
at least six years following the end of the Term. Any indemnification agreement
entered into between the Company and the Executive shall continue in full force
and effect in accordance with its terms following the termination of this
Agreement.

 



 

 

 

  18. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by email with
return receipt requested, registered or certified mail, return receipt
requested, postage prepaid, or by a nationally recognized overnight courier
service, addressed as set forth below, or to such other address as either party
shall have furnished to the other in writing in accordance herewith. Any notice
or other communication required or permitted under this Agreement shall be
deemed to have been duly given (i) upon personal delivery upon the party for
whom it is intended, (ii) if delivered by electronic mail, upon receipt of
confirmatory electronic mail from recipient, or (iii) if delivered by registered
or certified mail or by a nationally recognized overnight courier service, upon
receipt of proof of delivery.

 

  If to Executive: If to the Company:   At the address for Executive as provided
to the Company.

Recall Studios, Inc.

Attn: Chairman of the Board

1115 Broadway, 12th Floor,

New York, NY 10010

 

  19. Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.         20. Execution in Counterparts,
Electronic Transmission. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original. The signature of any
party to this Agreement which is transmitted by any reliable electronic means
such as, but not limited to, a photocopy, electronically scanned or facsimile
machine, for purposes hereof, is to be considered as an original signature, and
the document transmitted is to be considered to have the same binding effect as
an original signature or an original document.

 

[Signatures appear on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Commencement Date.



 

  Recall Studios, Inc.     By: /s/ Frank Esposito   Name: Frank Esposito  
Title: Chief Legal Officer         John Textor         By: /s/ John Textor  
Name: John Textor









 

 

 

